IN THE SUPREME COURT OF THE STATE OF NEVADA


                    MARVIN YARELL A/K/A MARVIN                              No. 66649
                    JOHNSON,
                    Appellant,
                    vs.                                                              FILED
                    THE STATE OF NEVADA,                                             MAR 0 1 2016
                    Respondent.
                                                                                   TRACE K. LINDEMAN
                                                                                CLERK F S PREME COURT

                                            ORDER OF AFFIRMANCE                 BY      •
                                                                                      DEPUTY CLERK



                                This is an appeal from a judgment of conviction, pursuant to a
                    guilty plea, of two counts of possession of a controlled substance. Eighth
                    Judicial District Court, Clark County; Elissa F. Cadish, Judge.
                                In 2014, Las Vegas Metropolitan Police Department officers
                    conducted a traffic stop of a vehicle driven by appellant Marvin Yarell.
                    The officers found methamphetamine and cocaine in Yarell's possession.
                    Yarell was subsequently arrested and arraigned in district court, where he
                    pleaded guilty to two counts of possession of a controlled substance.
                    Approximately two weeks later, the State filed a notice of intent to seek
                    punishment as a habitual criminal. The State sought to adjudicate Yarell
                    as a habitual criminal based on his six prior felonies, which spanned from
                    1988 to 2008 in California and Nevada.
                                Yarell filed a motion to strike the notice, arguing that the
                    notice was untimely because the State failed to file it before he entered his
                    guilty plea. The district court denied the motion. Yarell then requested a
                    continuance of his sentencing to determine whether he wanted to

SUPREME COURT
     OF
   NEVADA


(C) 1947A   .42r9
                                                                                          1   ‘,-   04704
                   withdraw his plea. The court agreed, taking the sentencing off calendar
                   and scheduling a status check. At the status check, Yarell confirmed that
                   he did not wish to withdraw his plea and instead wanted to proceed with
                   sentencing.
                                 On appeal, Yarell argues that the State was precluded from
                   filing its notice of intent to seek punishment as a habitual criminal
                   because he already entered a plea of guilty. According to Yarell, NRS
                   207.016 required the State to file its notice not less than two days before
                   he entered his guilty plea.
                                 "Statutory interpretation is a question of law," and this court
                   reviews the district court's interpretation of a statute de novo.     State v.
                   Catanio, 120 Nev. 1030, 1033, 102 P.3d 588, 590 (2004). "When a statute
                   is plain and unambiguous, this court will give that language its ordinary
                   meaning and not go beyond it." State v. Allen, 119 Nev. 166, 170, 69 P.3d
                   232, 235 (2003).
                                 NRS 207.016(2) provides:
                                        If a count pursuant to NRS 207.010, 207.012
                                 or 207.014 is included in an information charging
                                 the primary offense, each previous conviction must
                                 be alleged in the accusatory pleading, but no such
                                 conviction may be alluded to on trial of the
                                 primary offense, nor may any allegation of the
                                 conviction be read in the presence of a jury trying
                                 the offense or a grand jury considering an
                                 indictment for the offense. A count pursuant to
                                 NRS 207.010, 207.012 or 207.014 may be filed
                                 separately from the indictment or information
                                 charging the primary offense, but if it is so filed,
                                 the count pursuant to NRS 207.010, 207.012 or
                                 207.014 must be filed not less than 2 days before
                                 the start of the trial on the primary offense, unless
                                 an agreement of the parties provides otherwise or
                                 the court for good cause shown makes an order
SUPREME COURT
        OF
     NEVADA


             ca,
                                                          2
(0) 1947A
                             extending the time. For good cause shown, the
                             prosecution may supplement or amend a count
                             pursuant to NRS 207.010, 207.012 or 207.014 at
                             any time before the sentence is imposed, but if
                             such a supplement or amendment is filed, the
                             sentence must not be imposed, or the hearing
                             required by subsection 3 held, until 15 days after
                             the separate filing.
                This court has previously noted that NRS 207.016(2) allows "the habitual
                criminal to be added right before trial or at any time before [the] sentence
                is imposed, so long as there is sufficient time between [the] addition and
                sentence."   LaChance v. State, 130 Nev., Adv. Op. 29, 321 P.3d 919, 928
                (2014).
                             Here, NRS 207.016(2) clearly provides that the notice "must
                be filed not less than 2 days before the start of the trial on the primary
                offense." The provision does not encompass cases where the defendant
                enters a guilty plea. Because this statute is plain and unambiguous, we
                give that language its ordinary meaning and do not resort to the rules of
                construction. We conclude that the district court did not err in its
                interpretation of NRS 207.016(2). 1




                       'On appeal, Yarell also argues that the district court erred in
                sentencing him as a habitual criminal because his prior felony convictions
                were old, stale, and trivial. We conclude that the district court did not
                abuse its discretion in adjudicating Yarell as a habitual criminal. See
                Martinez v. State, 114 Nev. 735, 737-38, 961 P.2d 143, 145 (1998) ("The
                sentencing judge is accorded wide discretion in imposing a sentence.");
                Arajakis v. State, 108 Nev. 976, 983, 843 P.2d 800, 805 (1992) ("NRS
                207.010 makes no special allowance for non-violent crimes or for the
                remoteness of convictions; instead, these are considerations within the
                discretion of the district court.").
SUPREME COURT
        OF
     NEVADA

                                                      3
(0) 1947A
                  Accordingly, we
                              ORDER the judgment of conviction AFFIRMED.




                                                                               C.J.
                                                     Parraguirre


                                                    ----30L4-                  J.
                                                     Douglas


                                                                           ,   J.




                  cc:   Hon. Elissa F. Cadish, District Judge
                        Clark County Public Defender
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk



SUPREME COURT
         OF
      NEVADA
                                                       4
(0) 194 7A    e